UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2007. ¨ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number: 001-33859 United States 12 Month Oil Fund, LP (Exact name of registrant as specified in its charter) Delaware 20-0431897 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1320 Harbor Bay Parkway, Suite 145 Alameda, California 94502 (Address of principal executive offices) (510) 522-3336 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one.) Large accelerated filer ¨Accelerated filer ¨Non-accelerated filerx Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): ¨ Yesx No UNITED STATES 12 MONTH OIL FUND, LP Table of Contents Part I. FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Conditionand Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 14 Part II. OTHER INFORMATION Item 1A. Risk Factors 15 Item 5. Other Information 15 Item 6.Exhibit Index 15 Part I. FINANCIAL INFORMATION Item1. Financial Statements United States 12 Month Oil Fund, LP Statement of Financial Condition September 30, 2007 (Unaudited) September 30, 2007 Assets Cash $ 1,000 Partners' Capital General Partner $ 20 Limited Partner 980 Total Partners' Capital $ 1,000 See accompanying notes tostatement of financial condition. 1 United States 12 Month Oil Fund, LP Notes toStatement of Financial Condition For the period ended September 30, 2007 (Unaudited) The following Notes to the Statement of Financial Condition and numbers used therein reflect the condition of United States 12 Month Oil Fund, LP ("US12OF") as of December 31, 2007. NOTE 1 - ORGANIZATION AND BUSINESS US12OF was organized as a limited partnership under the laws of the state of Delaware on June 27, 2007. US12OF is a commodity pool thatissues limited partnership interests ("units") that may be purchased and sold on the American Stock Exchange (the "AMEX"). US12OF will continue in perpetuity, unless terminated sooner upon the occurrence of one or more events as described in itsAmended and Restated Agreement of Limited Partnership (the "Limited Partnership Agreement"). The investment objective of US12OF is for the changes in percentage terms of its units' net asset value to reflect the changes in percentage termsof the price oflight, sweet crude oil delivered to Cushing, Oklahoma, as measured by the changes in the average of the prices of the 12futures contracts oncrude oiltraded on theNew York Mercantile Exchange (the "NYMEX"),consisting of the near month contract to expire and the contracts for the following 11 months for a total of 12 consecutive months' contracts, except when the near month contract is within two weeks of expiration, in which case it will be measured by the futures contracts that are the next month contract to expire and the contracts for the following 11 consecutive months, less US12OF's expenses. US12OF will accomplish its objective through investments in futures contracts for light, sweet crude oil, other types of crude oil, heating oil, gasoline, natural gas and other petroleum-based fuels that are traded on the NYMEX, ICE Futures and other U.S. and foreign exchanges (collectively, “Futures Contracts”) and other oil related investments such as cash-settled options on Futures Contracts, forward contracts for oil and over-the counter transactions that are based on the price of crude oil, heating oil, gasoline, natural gas and other petroleum-based fuels, Futures Contracts and indices based on the foregoing (collectively, “Other Crude Oil Related Investments”). US12OF commenced investment operations on December 6, 2007 and has a fiscal year ending December 31. Victoria Bay Asset Management, LLC is the general partner of US12OF (the "General Partner")and is alsoresponsible for the management of US12OF. The General Partner is a member of the National Futures Association (the "NFA") and becamea commodity pool operator with the Commodity Futures Trading Commission (the "CFTC") effective December 1, 2005. The General Partner is also the general partner ofUnited States Oil Fund, LP ("USOF") and United States Natural Gas Fund, LP ("USNG") which listed their units on the AMEX under the ticker symbols"USO" on April 10, 2006 and"UNG" on April 18, 2007, respectively. The accompanyingunaudited financial statements have been prepared in accordance with Rule 10-01 of Regulation S-X promulgated by theU.S. Securities and Exchange Commission (the "SEC") and, therefore, do not include all information and footnote disclosure required under accounting principles generally accepted in the United States of America.The financial informationincluded herein is unaudited, however,such information reflects all adjustments which are, in the opinion of management, necessary for the fair presentation of thefinancial statements for the interim period. US12OFissues units to authorized purchasers by offering creation baskets consisting of 100,000 units ("Creation Baskets") through ALPS Distributors, Inc. (the "Marketing Agent"). The purchase price for a Creation Basket is based upon the net asset value of aunit determined as of 4:00 p.m. New York time on the day the order to create the basket is properly received. In addition, authorized purchaserspayUS12OF a $1,000 fee for each order tocreate one or more Creation Baskets.Units can be purchased or sold on a nationally recognized securities exchange in smaller increments than a Creation Basket. Units purchased or sold on a nationally recognized securities exchange are not made at the net asset value of US12OF but rather at market prices quoted on such exchange. At September 30, 2007, US12OF had not generated any revenues. Now that US12OF has commenced operations, the General Partner expects that US12OF will generate sufficient revenue to meet its operational expenses. On December 6, 2007, US12OF listed its units on the AMEX under the ticker symbol “USL.” On that day, US12OF established its initial net asset value by setting the price at $50.00 per unit and issued 300,000units to the initial authorized purchaser, Merrill Lynch Professional Clearing Corp., in exchange for $15,000,000 in cash. US12OF also commenced investment operations on that day by purchasing crude oil Futures Contracts traded on the NYMEX. The total market value of the crude oil Futures Contracts purchased was $14,990,260at the time of purchase. US12OF established cash deposits equal to $15,000,000at the time of the initial sale of the units. The majority of those cash assets were held at US12OF’s custodian bank while less than 20% of the cash balance was held as margin deposits with the Futures Commission Merchant (as defined in Note 4) relating to the crude oil Futures Contracts purchased. As of December 31, 2007, US12OF had 400,000outstanding units. At that time, US12OF owned 232 crude oil Futures Contracts, which had a market value as of the close of trading on that day of $21,641,160. US12OF maintained cash deposits at its custodian bank and margin with the Futures Commission Merchant in an aggregate amount of $20,173,383. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Revenue Recognition Commodity futures contracts, forward contracts, physical commodities and related options will be recorded on the trade date. All such transactions will be recorded on the identified cost basis and marked to market daily. Unrealized gains or losses on open contracts will be reflected in thestatement of financial condition and in the difference between the original contract amount and the market value (as determined by exchange settlement prices for futures contracts and related options and cash dealer prices at a predetermined time for forward contracts, physical commodities and their related options) as of the last business day of the year or as of the last date of thefinancial statements. Changes in the unrealized gains or losses between periods will be reflected in thestatement of operations. US12OF will earn interest on assets denominated in U.S. dollars on deposit with the Futures Commission Merchantat the 90-day Treasury bill rate. In addition, US12OF will earn interest on funds held at the custodianbankat prevailing market rates earned on such investments. Brokerage Commissions Brokerage commissions on all open commodity futures contracts will be accrued on a full-turn basis. Income Taxes US12OF is not subject to federal income taxes; each partner reports his/her allocable share of income, gain, loss deductions or credits on his/her own income tax return. Additions and Redemptions Authorized purchasers may purchase Creation Baskets consisting of 100,000 units from US12OF as of the beginning of each business day based upon the prior day's net asset value. Authorized purchasers may redeem units from US12OF only in blocks of 100,000 units called “Redemption Baskets”. The amount of the redemption proceeds for a Redemption Basket will be equal to the net asset value of the units in the Redemption Basket determined as of 4:00 p.m. New York time on the day the order to redeem the basket is properly received. US12OF receives or pays the proceeds from units sold or redeemed one business day after the trade-date of the purchase or redemption. The amounts due from authorized purchaserswill bereflected in US12OF'sstatement of financial condition as receivable for units sold, and amounts payable to authorized purchasers upon redemption will be reflected as payable for units redeemed. 2 Partnership Capital and Allocation of Partnership Income and Losses Profit or loss shall be allocated among the partners of US12OF in proportion to the number of units each partner holds as of the close of each month. The General Partner may revise, alter or otherwise modify this method of allocation as described in the Limited PartnershipAgreement. Calculation of Net Asset Value US12OFcalculates net asset value on each trading day by taking the current market value of its total assets, subtracting any liabilities and dividing the amount by the total number of units issued and outstanding. US12OF will use the closing price for the contracts on the relevant exchange on that day to determine the value of contracts held on such exchange. Offering Costs Offering costs incurred in connection with the registration of additional units after the initial registration of units will be borne by US12OF.These costs include registration fees paid to regulatory agencies and all legal, accounting, printing and other expenses associated therewith. These costs will be accounted for as a deferred charge and thereafter amortized to expense over twelve months on a straight line basis or a shorter period if warranted. Cash Equivalents Cash and cash equivalents include money market portfolios and overnight time deposits with original maturity dates of three months or less. Use of Estimates The preparation offinancial statements in conformity with accounting principles generally accepted in the United States of America requires US12OF’s management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of thefinancial statements, and the reported amounts of the revenue and expenses during the reporting period. Actual results could differ from those estimates and assumptions. NOTE3 - FEES PAID BY US12OF AND RELATED PARTY TRANSACTIONS General Partner Management Fee Under theLimited Partnership Agreement, the General Partner is responsible for investing the assets of US12OF in accordance with the objectives and policies of US12OF. In addition, the General Partner has arranged for one or more third parties to provide administrative, custody, accounting, transfer agency and other necessary services to US12OF. For these services, US12OF will be contractually obligated to pay the General Partner a fee, which will be paid monthly and based on average daily net assets, that is equal to 0.60% per annum on average net assets. Ongoing Registration Fees and Other Offering Expenses US12OF will pay allcosts and expenses associated withthe ongoingregistration ofunits subsequent to the initial offering. These costs and expenses will include registration or other fees paid to regulatory agencies in connection with the offer and sale of units, and all legal, accounting, printing and other expenses associated withsuch offer and sale. For the three months ended September 30, 2007, all of US12OF's offering and organizational expenses were funded by the General Partner. US12OF does not have any obligation or intention to reimburse such payments. For the three months ended September 30, 2007 and the six months ended December 31, 2007, US12OF incurred offering and organizational costs in the amount of $246,677 and $350,639, respectively. Directors' Fees US12OF is responsible for paying the fees and expenses, including directors' and officers' liability insurance, of the independent directors of the General Partner who are also audit committee members.US12OFshares these fees with USOF and USNG based on the relative assets of each fund, computed on a daily basis. These fees for calendar year 2007 amounted to atotal of $286,000 for all of the funds. Investor Tax Reporting Cost The fees and expenses associated with US12OF's tax accounting and reporting requirements, with the exception of certain initial implementation service fees and base service fees which were borne by the General Partner, are paid by US12OF. Other Expenses and Fees In addition to the fees described above, US12OFpays all brokerage fees, taxes and other expenses in connection with the operation of US12OF, excluding costs and expensesto be paid by the General Partner as outlined in Note 4. 3 NOTE 4 - CONTRACTS AND AGREEMENTS US12OF is party to a marketing agent agreement, dated as ofNovember 13, 2007, withthe Marketing Agent, whereby the Marketing Agent provides certain marketing services for US12OF as outlined in the agreement. The fees of the Marketing Agent, which will be borne by the General Partner, will be equal to 0.06% on US12OF's assets up to $3 billion; and 0.04% on assets in excess of $3 billion. The above fees do not include the following expenses, which willalso be borne by the General Partner: the cost of placing advertisements in various periodicals; web construction and development; or the printing and production of various marketing materials. US12OF is also party to a custodian agreement, dated October 5, 2007, with Brown Brothers Harriman & Co. ("BBH&Co."), whereby BBH&Co. holds investments on behalf of US12OF. The General Partnerpays the fees of the custodian, which shall be determined by the parties from time to time. In addition, US12OF is party to an administrative agency agreement, dated October 5, 2007, with the General Partner and BBH&Co., whereby BBH&Co. acts as the administrative agent, transfer agent and registrar for US12OF. The General Partneralso pays the fees of BBH&Co. for its services under this agreement and such fees will be determined by the parties from time to time. The General Partnerpays BBH&Co. for its services, in the foregoing capacities, the greater of a minimum of $125,000 annually or an asset-based charge of (a)0.06% for the first $500 million of US12OF's, USOF's and USNG's combined net assets, (b) 0.0465% for US12OF's, USOF's and USNG's combined net assets greater than $500 million but less than $1 billion, and (c) 0.035% for US12OF's, USOF's, and USNG's combined net assets in excess of $1 billion. The General Partner will also pay a $25,000 annual fee fortransfer agency services and transaction fees ranging from $7.00 to $15.00 per transaction. US12OF will invest primarily in Futures Contracts traded on the NYMEX. US12OF expressly disclaims any association with the NYMEX or endorsement of US12OF by the NYMEX and acknowledges that “NYMEX” and “New York Mercantile Exchange” are registered trademarks of the NYMEX. US12OF has entered into a brokerage agreement with UBS Securities LLC (the "Futures Commission Merchant") pursuant to which the Futures Commission Merchant will provide services to US12OF in connection with the purchase and sale ofFutures Contracts and Other Crude Oil Related Investments that may be purchased and sold by or through the Futures Commission Merchant for US12OF's account. The agreement provides that the Futures Commission Merchant charge US12OF commissions of approximately $7 per round-turn trade, plus applicable exchange and NFA fees forFutures Contracts and options on Futures Contracts. NOTE 5 - FINANCIAL INSTRUMENTS, OFF-BALANCE SHEET RISKS AND CONTINGENCIES US12OFengages in the speculative trading ofFutures Contracts and options on Futures Contracts (collectively, "derivatives"). US12OF is exposed to both market risk, which is the risk arising from changes in the market value of the contracts, and credit risk, which is the risk of failure by another party to perform according to the terms of a contract. All of the contractstraded by US12OF are exchange-traded. The risks associated with exchange-traded contracts are generally perceived to be less than those associated with over-the-counter transactions since, in over-the-counter transactions, US12OF must rely solely on the credit of its respective individual counterparties. However, in the future, ifUS12OF were to enter into non-exchange traded contracts, it would be subject to the credit risk associated with counterparty non-performance. The credit risk from counterparty non-performance associated with such instruments is the net unrealized gain, if any. US12OF also has credit risk since the sole counterparty to all domestic and foreign Futures Contractsis the exchange clearing corporation. In addition, US12OF bears the risk of financial failure by the clearing broker. 4 The purchase and sale of futures and options on Futures Contracts require margin deposits with a futures commission merchant. Additional deposits may be necessary for any loss on contract value. The Commodity Exchange Act requires a futures commission merchant to segregate all customer transactions and assets from the futures commission merchant’s proprietary activities. US12OF’s cash and other property, such as U.S. Treasury Bills, deposited with a futures commission merchant are considered commingled with all other customer funds subject to the futures commission merchant’s segregation requirements. In the event of a futures commission merchant’s insolvency, recovery may be limited to a pro rata share of segregated funds available. It is possible that the recovered amount could be less than the total amount of cash and other property deposited. US12OFinvests its cash in money market funds that seek to maintain a stable net asset value. US12OF is exposed to any risk of loss associated with an investment in these money market funds. For derivatives, risks arise from changes in the market value of the contracts. Theoretically, US12OFisexposed to a market risk equal to the value of Futures Contracts purchased and unlimited liability on such contracts sold short. As both a buyer and a seller of options, US12OFpays or receives a premium at the outset and then bear the risk of unfavorable changes in the price of the contract underlying the option. US12OF’s policy is to continuously monitor its exposure to market and counterparty risk through the use of a variety of financial, position and credit exposure reporting controls and procedures. In addition, US12OF has a policyrequiring review ofthe credit standing of each broker or counterparty with which it conducts business. The financial instruments held by US12OF will be reported initsstatement of financial condition at market or fair value, or at carrying amounts that approximate fair value, because of their highly liquid nature and short-term maturity. Goldman, Sachs & Co. (“Goldman Sachs”) sent USOF a letter on March 17, 2006, providing USOF and the General Partner notice under 35 U.S.C. Section 154(d) of two pending United States patent applications, Publication Nos. 2004/0225593A1 and 2006/0036533A1. Both patent applications are generally directed to a method and system for creating and administering a publicly traded interest in a commodity pool. In particular, the Abstract of each patent application defines a means for creating and administering a publicly traded interest in a commodity pool that includes the steps of forming a commodity pool having a first position in a futures contract and a corresponding second position in a margin investment, and issuing equity interests of the commodity pool to third party investors. Subsequently, two U.S. Patents were issued; the first, patent number US7,283,978B2, was issued on October 16, 2007, and the second, patent number US7,319,984B2, was issued on January 15, 2008. Preliminarily, USOF's managementis of the view that the structure and operations of USOF and its affiliated commodity pools do not infringe these patents. USOF is also in the process of reviewing prior art (prior structures and operations of similar investment vehicles) that may invalidate one or more of the claims in these patents. In addition, USOF has retained patent counsel to advise it on these matters and is in the process of obtaining their opinions regarding the non-infringement of each of these patents by USOF and/or the patents' invalidity based on prior art. If the patents were alleged to apply to USOF's structure and/or operations, and are found by a court to be valid and infringed, Goldman Sachs may be awarded significant monetary damages and/or injunctive relief. NOTE6 - SUBSEQUENT EVENTS Goldman Sachs &
